Citation Nr: 1007550	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2. Entitlement to service connection for right ear hearing 
loss disability.

3. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left shoulder disability.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.

5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include emphysema.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
August 1992.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  

In November 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

These matters were previously before the Board in February 
2008 when the Board denied the Veteran's claims.  The Veteran 
appealed the February 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in September 2009, the Court vacated the Board's 
February 2008 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

For the reasons noted below, the Board finds that VA should 
attempt to obtain any pertinent private medical records, not 
already in its possession, and afford the appellant a VA 
examination with regard to his claim for entitlement to 
service connection for GERD.  

The Veteran testified at the November 2007 Board hearing, 
that his private physician, Dr. R.M., had "just recently" 
changed his medication for ulcers, and that she had been 
treating him for acid reflux disease.  He also indicated that 
the physician had submitted medical records approximately one 
and a half to two years earlier; however, VA would not have 
had more recent records in its possession.  (See Board 
hearing transcript pages 4 & 5).  The Veteran also testified 
that his private physician was contemplating sending him for 
another hearing test, and that she had prescribed him allergy 
medication to cut down on the fluid in his ear canal.  (See 
Board hearing transcript page 8).  With regard to his skin 
disability, he indicated that he was undergoing treatment 
with a cream and astringent (See Board hearing transcript, 
page 15).   The Veteran did not specifically testify that he 
had received any recent treatment for emphysema; however, he 
did indicate that he continued to have symptoms.  Finally, he 
testified that his private doctor had rendered an opinion as 
to the etiology of his shoulder pain. (See Board hearing 
transcript, page 18).  The most recent private medical 
records associated with the claims file are dated in March 
2004.  Based on the foregoing, the Board finds that any 
subsequent private medical records regarding the above 
disabilities may be useful in adjudicating the Veteran's 
claims, and VA should attempt to obtain them.

Second, VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

GERD

The Veteran avers that he is entitled to a VA examination 
with regard to the issue of entitlement to service connection 
for GERD.  Private medical records dated in March 1998, 
October 2001, and March 2004 reflect chronic problems and a 
chief complaint of GERD.  Therefore, the first prong under 
McLendon has been met.  The Veteran avers that between 1969 
and 1972, he had ulcers and a nervous stomach, for which he 
was treated with Mylanta or Pepto Bismol.  The STRs reflect 
that the Veteran had nausea, vomiting, and diarrhea for three 
days in December 1969, diarrhea after eating Vietnamese food 
off base (June 1972), was nauseated without vomiting and with 
a sore throat (August 1978), and was nauseas with a lack of 
appetite, a hacking cough, and a fever (March 1973).  The 
STRs are negative for any complaints of, or treatment for, 
GERD or ulcers.  Nevertheless, the Board notes that the 
Veteran is competent to report symptoms such as pain and 
nausea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, a Veteran, is competent to attest to factual 
matters of which he has first-hand knowledge, such as 
ingesting Mylanta or Pepto Bismol. Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  

The Board finds that a VA examination and opinion regarding 
the extent and etiology of any GERD disability would further 
assist the Board in developing a more complete picture of the 
Veteran's disability.  McLendon, supra.

Left Shoulder

The Board notes that the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a left shoulder disability was 
incorrectly described in the introduction portion of the 
February 2008 Board decision, and that the Veteran has 
averred that it should therefore, be reopened.  As the 
February 2008 Board decision has been vacated, further 
discussion of how the issue was characterized is not needed.   

The Veteran also avers that the October 2004 VA examination 
for a left shoulder disability was inadequate.  As the 
Veteran's claim has not been reopened based on new and 
material evidence, the statutory duty to assist under 38 
U.S.C.A. § 5107(a) does not attach.  Anderson v. Brown, 9 
Vet. App. 542, 546 (1996) (citing Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996).  Therefore, the adequacy of any such 
examination or opinion is moot as it is determined that new 
and material evidence has not been presented.  Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007). 

Right Ear

The Veteran testified at the November 2007 Board hearing that 
his private physician "was talking the other day about maybe 
having another hearing test done".  The Veteran's attorney 
argues that this solitary statement indicates a potential 
worsening of the Veteran's hearing to the level of a VA 
hearing loss disability.  This argument is too tenuous to 
warrant another VA examination.  There is no medical evidence 
of record that a physician found another hearing test for the 
right ear to be warranted.  In addition, the Veteran's 
testimony that his physician prescribed him a "pill" or 
allergy medicine to "cut down on the fluid in his sinus and 
ear canal" does not indicate that the Veteran's hearing may 
have worsened due to service.  If VA receives any additional 
records from the private physician which indicate that the 
Veteran's hearing acuity has worsened, and an indication that 
such disability may be associated with service, another VA 
examination may be warranted.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues on appeal in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Kent v. Nicholson, 20 Vet. App. 1 
(2006), and any other applicable legal 
precedent.  

2.  Request the Veteran to complete 
and return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
GERD, right ear hearing loss, left 
shoulder disability, skin disability, 
and respiratory disability, to include 
emphysema.  After obtaining a 
completed VA Form 21-4142, the AOJ 
should attempt to obtain any pertinent 
medical records, to include VA 
records, and private medical records 
dated from 2004, to include from Dr. 
R.M., which are not already associated 
with the claims file.

3.  After associating all obtained 
records, if any, with the claims file, 
schedule the Veteran for a VA 
examination to determine the extent 
and etiology of any GERD disability.  
Perform all necessary diagnostic tests 
and report all clinical manifestations 
in detail.  The examiner is asked to 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such disability 
is related to the Veteran's military 
service. 

The VA examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.

The examiner is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her 
clinical experience, medical 
expertise, and established medical 
principles.  The clinician should 
review the claims folder and this fact 
should be noted in the accompanying 
medical report.

4.  Thereafter, readjudicate the 
issues on appeal l.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case 
and afford the appellant and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


